Citation Nr: 0942569	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2006 for service connection for diabetes mellitus, type 
II (diabetes).

2.  Entitlement to an effective date earlier than February 
27, 2006 for service connection for renal dysfunction 
associated with diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
March 1968.  He served in Vietnam from August 25, 1967 to 
October 27, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) in Baltimore, Maryland that 
granted service connection for diabetes and renal dysfunction 
secondary to diabetes, both effective February 27, 2006.  The 
Veteran contends that he should receive an earlier effective 
date for both of these disabilities.


FINDINGS OF FACT

1.  The regulation that established presumptive service 
connection for type II diabetes as a result of exposure to 
herbicides was effective on May 8, 2001.

2.  The Veteran was first diagnosed with diabetes on July 26, 
2001.  

3.  The Veteran was first shown to have renal dysfunction 
associated with diabetes on September 12, 2005 after a kidney 
biopsy showed diffuse diabetic glomerulosclerosis with focal 
segmental glomerulosclerosis and extensive chronic tubulo-
interstitial disease.  

4.  The Veteran's original claim for service connection for 
diabetes was filed on February 27, 2006, more than one year 
after his discharge from service.

5.  The Veteran did not file a separate claim for service 
connection for renal dysfunction, but this claim was raised 
by the evidence that was obtained by VA in connection with 
the claim for service connection for diabetes that was filed 
by the Veteran on February 27, 2006.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
27, 2006 for the grant of service connection for diabetes 
were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.114,  3.400 (2009).

2.  The criteria for an effective date earlier than February 
27, 2006 for the grant of service connection for renal 
dysfunction associated with diabetes were not met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.114,  3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

After the Veteran filed his claim herein, the United States 
Court of Appeals for Veterans Claims (Court) decided Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in it held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the claimant must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  

The Veteran's claim for an earlier effective date for his 
diabetes and associated renal dysfunction are downstream 
issues from his claim for entitlement to service connection 
for diabetes. The RO granted service connection for diabetes 
and renal dysfunction associated with diabetes effective 
February 27, 2006.  The Veteran then filed a notice of 
disagreement arguing that he should have received an earlier 
effective date for these awards. In these types of 
circumstances, VA is not required to issue a new VCAA letter. 
See VAOPGCPREC 8-2003.  In this precedential opinion, the 
General Counsel held that although VA is required to issue a 
Statement of the Case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue. Id. 

In this case, the RO sent the Veteran a letter dated in April 
2006, prior to the issuance of the rating decision appealed 
herein, which informed him what the evidence needed to show 
in order to establish service connection for a claimed 
disability including a disability allegedly incurred as a 
result of exposure to herbicides.  The letter explained the 
evidence that VA had already obtained, the types of evidence 
that VA was responsible for obtaining on behalf of the 
Veteran, and the types of evidence that VA would make 
reasonable attempts to obtain on behalf of the Veteran if he 
provided sufficient information to enable VA to request the 
evidence from the person or agency in possession thereof.  It 
also explained that it was ultimately the responsibility of 
the Veteran to ensure that VA received all relevant evidence 
that was not in the possession of a federal department or 
agency.  

The April 2006 letter also explained the general manner 
whereby VA assigns disability ratings and effective dates.  
Additionally, the Veteran was sent a separate letter in March 
2006 that provided information about how VA assigns 
disability ratings and effective dates.  Also, after the 
rating decision was issued, the Veteran was again provided 
this information in June 2006.  

The Veteran's claim was readjudicated in a July 2007 SOC and 
a December 2007 Supplemental Statement of the Case (SSOC).  
Both of these documents addressed the Veteran's claims for 
earlier effective dates for service connection for diabetes 
and renal dysfunction. Thus, VA satisfied its duty to provide 
appropriate notices to the Veteran. 

In addition to its responsibility to provide various notices 
to claimants, VA is required make reasonable efforts to 
assist them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, private treatment 
records that were submitted by the Veteran, and written 
statements from the Veteran.  The Veteran did not identify 
any VA treatment for either his diabetes or his renal 
dysfunction.  A VA examination was provided in connection 
with this claim.

The Board notes that the Veteran submitted letters from his 
primary care physician and his nephrologist, as well as 
various lab test results.  However, the claims file does not 
contain all of the Veteran's treatment records from his 
private physicians, nor does it document that any attempts 
were made by the RO to obtain these records.  In this regard, 
the Board notes that the only issue on appeal herein is the 
effective dates of service connection for the Veteran's 
disabilities.  As will be discussed below, this is determined 
based on the date that the Veteran met the eligibility 
criteria for service connection for his disabilities and the 
dates that he filed his claim(s).  The information from the 
Veteran's private physicians that is currently of record 
clearly shows when the Veteran was diagnosed with the 
disabilities at issue herein.  Accordingly, no prejudice to 
the claimant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case to the RO 
for further VCAA development would only result in additional 
delay, without any benefit to the claimant.  See, e.g. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (declining to 
remand case where doing to would have resulted only in 
imposing additional burdens on VA without a corresponding 
benefit to the Veteran).

II.  Effective Date 

As noted in the in the introduction, the Veteran alleges that 
he should receive effective dates earlier than February 27, 
2006 for service connection for his diabetes and associated 
renal dysfunction.  February 27, 2006 is the date that the 
Veteran's claim for service connection for diabetes was 
received by the RO.  The Veteran did not file a separate 
claim for service connection for renal dysfunction, but the 
evidence received by VA in support of the Veteran's claim for 
service connection for diabetes showed that his renal 
dysfunction resulted from his diabetes and therefore service 
connection was granted on a secondary basis.  The Veteran 
contends that since his disabilities existed before he filed 
his claim he should receive an effective date that is earlier 
than the date of his claim.  

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore." 38 U.S.C.A. § 5110(a).  
However, if the claim is filed within one year of the 
Veteran's discharge or release from active service, the 
effective date shall be the day following the date of such 
discharge or release.  38 U.S.C.A. § 5110(b).  The 
implementing regulation, 38 C.F.R § 3.400, states that the 
effective date for an award of compensation based on an 
original claim for service connection will be "the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later."  However, if the claim is received 
within 1 year after separation from service, the effective 
date will be the day following separation from active 
service.  Id. 

Additionally, when compensation is awarded as a result of a 
liberalizing law or regulation, the effective date of such 
award is fixed in accordance with the facts found, but will 
not be earlier than the effective date of the act or 
administrative rule.  38 C.F.R. § 3.114.  In order for a 
claimant to be entitled to a retroactive payment under the 
provisions of 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all of the eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or regulation and that such eligibility existed 
continuously from that date to the date of the claim or 
administrative determination of entitlement.  Id.  In such 
cases, if the claim is received or reviewed within 1 year of 
the effective date of the liberalizing law or regulation, 
then benefits may be issued from such effective date.  If the 
claim is received or reviewed more than 1 year after the 
effective date of the liberalizing law or regulation, 
benefits may be authorized for one year prior to the date of 
claim or request for review.  Id.  

In this case, the Veteran's claim was received on February 
27, 2006.  The RO awarded service connection effective on 
such date.  The evidence does not show that the Veteran meets 
the criteria for the award of an effective date that is prior 
to the date of his claim.  He did not file his claim for 
service connection for diabetes and associated renal 
dysfunction within one year of his discharge from service in 
March 1968.  Rather, he did not file his claim until 
approximately 38 years later.  

Additionally, the Veteran is not entitled to 1 year of 
retroactive benefits due to the change in VA regulations 
establishing presumptive service connection for type II 
diabetes based on exposure to herbicides which was effective 
May 8, 2001.  See 66 Fed. Reg. 26,166; Liesegang v. Secretary 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002). 

The Veteran did not meet the criteria for service connection 
for diabetes until after May 8, 2001.  The elements necessary 
to establish service connection for a disability are (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred in, or aggravated during, service-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  In this case, the Veteran did 
not meet the first element set forth above until after May 8, 
2001.

In a letter dated in July 2006 the Veteran's private 
physician related that he had treated the Veteran since 
August 1999 and that the Veteran was diagnosed with diabetes 
on July 26, 2001, which is more than 2 months after the 
effective date of the regulation at issue herein.  Moreover, 
in written statements that were received by VA in May 2006 
and in August 2006, the Veteran admitted that he was 
diagnosed with diabetes in July 2001.  He also told the VA 
examiner at his May 2006 examination that he was diagnosed 
with diabetes in 2001 during a routine physical examination.  

The claims file does not contain any evidence showing that 
the Veteran had diabetes on or before May 8, 2001.  While the 
Veteran submitted a lab result dated in July 1999 that 
indicated that he then had a slightly elevated glucose level, 
there is no evidence that the Veteran was diagnosed with 
diabetes at that time or that the elevated glucose level 
shown on that lab test was due to diabetes.  As was noted 
previously, the Veteran's physician reported that the Veteran 
was diagnosed with diabetes on July 26, 2001, approximately 2 
years after the July 1999 lab test.  This is incompatible 
with an interpretation of the July 1999 lab test result as 
establishing that the Veteran had diabetes since July 1999.  
It is also inconsistent with the Veteran's own statements to 
the effect that he was diagnosed with diabetes in July 2001 
during a routine physical. 

Since the Veteran did not have diabetes at the time the 
liberalizing law or regulation applicable to his claim went 
into effect, he is not entitled to one year of retroactive 
benefits.  38 C.F.R. § 3.114.  

The evidence shows that the Veteran was diagnosed with renal 
dysfunction that was associated with his diabetes as a result 
of a kidney biopsy on September 12, 2005 that revealed 
diffuse diabetic glomulosclerosis with changes of focal 
segmental glomulosclerosis and extensive chronic tubulo-
interstitial disease.  The results of the biopsy were 
reported on September 22, 2005.  The Veteran previously had 
some abnormal lab test results in late 2004 and June 2005.  
This is well after the effective date of the regulation 
establishing presumptive service connection for diabetes.  In 
any event, the Veteran's renal dysfunction is secondary to 
his diabetes and the effective date of service connection for 
a secondary condition cannot predate the effective date of 
service connection for the primary disability upon which it 
was based.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	ORDER

An effective date earlier than February 27, 2006 for service 
connection for diabetes is denied.

An effective date earlier than February 27, 2006 for service 
connection for renal dysfunction associated with diabetes is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


